                                             Case 3:19-cv-07541-RS Document 90 Filed 03/30/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           KARENA APPLE FENG,
                                  10                                                         Case No. 19-cv-07541-RS
                                                         Plaintiff,
                                  11
                                                  v.                                         ORDER DISMISSING FIRST
                                  12                                                         AMENDED COMPLAINT
Northern District of California
 United States District Court




                                           PAUL PELOSI, et al.,
                                  13
                                                         Defendants.
                                  14

                                  15           Pro se plaintiff Karena Apple Feng’s initial complaint was dismissed with leave to amend

                                  16   because, inter alia, she lacked standing and failed to state a claim. Feng has now filed a First

                                  17   Amended Complaint (“FAC”). Defendants Paul Pelosi, Jr., Georgina Ramirez Rodriguez, William

                                  18   Garlock, Kevin Martin, Greenlake Real Estate Fund LLC, and Bank of America have moved to

                                  19   dismiss the FAC, asserting Feng still lacks standing and fails to state a claim.1 Pursuant to Civil

                                  20   Local Rule 7-1(b), the motions are suitable for disposition without oral argument, and the hearing

                                  21   set for April 16, 2020 is vacated. For the reasons set forth below, the motions are granted.

                                  22           The facts underlying this case are set out in detail in the order dismissing Feng’s initial

                                  23   complaint. See ECF No. 58, at 2–4. They stem from an allegedly fraudulent real estate transaction,

                                  24   during which the property located at 2601-2611 24th Street, San Francisco, CA 94110 (“24th Street

                                  25

                                  26   1
                                        The six defendants filed five separate motions to dismiss; Rodriguez and Garlock filed a joint
                                  27   motion. Feng has responded only to Martin’s and Pelosi’s motions—that too, after the deadlines.
                                       Only Martin has replied. As the response and reply deadlines have long expired, resolution of the
                                  28   motions on their merits is appropriate.
                                           Case 3:19-cv-07541-RS Document 90 Filed 03/30/20 Page 2 of 4




                                   1   Property”) was transferred from Feng RE, Inc. to Feng 24th, LLC. Feng alleges she is a majority

                                   2   shareholder in Feng RE but has no stake in Feng 24th, and the transaction was made by Martin, her

                                   3   attorney, without her consent. Defendants contend Feng RE owns 49% of Feng 24th, and Feng

                                   4   consented to the transaction. The FAC states five claims: (1) conspiracy, under 42 U.S.C. § 1983,

                                   5   (2) violations of the Fourteenth Amendment, (3) racketeering, under 18 U.S.C. § 1962, (4) a

                                   6   conspiracy to violate civil rights, and (5) negligence. The first two claims are asserted against

                                   7   Pelosi alone, the third and fourth against all defendants except Bank of America, and the fifth

                                   8   against Bank of America alone.

                                   9          As a threshold matter, Feng has failed to demonstrate she has standing to bring any of her

                                  10   claims. If the 24th Street Property was indeed transferred illicitly away from Feng RE, as Feng

                                  11   alleges, then the injured party is not Feng the individual, but rather Feng RE, the corporation.

                                  12   Should Feng RE intend to bring these claims, as a corporation it must be represented by counsel.
Northern District of California
 United States District Court




                                  13   In re Highley, 459 F.2d 554, 555 (9th Cir. 1972). Feng, who is not an attorney, may not represent

                                  14   Feng RE. Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962). The only harm to Feng herself

                                  15   identified in the FAC is the removal of Feng’s children from her care by the Department of Child

                                  16   and Family Services (“DCFS”)—but that is not the subject of this lawsuit. It is, however, the

                                  17   subject of numerous other lawsuits Feng is pursing in the Northern District of California. See, e.g.,

                                  18   Feng v. Cty. of Santa Clara, No. 19-cv-06877 (N.D. Cal. filed Oct. 22, 2019); Feng v. Dep’t of

                                  19   Human Servs., No. 20-cv-00648 (N.D. Cal. filed Jan. 28, 2020); Feng v. Cal. Dep’t of Soc. Servs.,

                                  20   No. 20-cv-00692 (N.D. Cal. filed Jan. 30, 2020). Put differently, those are cases about child

                                  21   custody, while this is a case about real estate; if Feng sought to bring claims about the former

                                  22   subject in the present case, the cases would likely need to be related and referred to the judges

                                  23   already adjudicating those issues. With respect to the real estate transaction, she lacks standing.

                                  24          Nor has Feng met the requirements, set forth in Rule 23.1, for bringing a derivative action.

                                  25   The Rule requires, inter alia, the individual plaintiff to document efforts made to compel the

                                  26   corporation to enforce its own rights and the corporation’s failure to do so. Fed R. Civ. P.

                                  27   23.1(b)(3). However, the FAC states the Feng RE directors agreed the corporation should bring

                                  28                                                               ORDER DISMISSING FIRST AMENDED COMPLAINT
                                                                                                                  CASE NO. 19-cv-07541-RS
                                                                                         2
                                           Case 3:19-cv-07541-RS Document 90 Filed 03/30/20 Page 3 of 4




                                   1   suit to enforce its rights. It also states Feng is a majority shareholder in Feng RE, suggesting she

                                   2   could compel the corporation to follow through on this intent. Nevertheless, Feng persists in

                                   3   bringing this lawsuit in her individual capacity, perhaps in an attempt to avoid hiring counsel. As

                                   4   this is not the purpose of derivative suits, Rule 23.1 does not permit this tactic.

                                   5          With respect to Feng’s first two claims—made under 42 U.S.C. § 1983 and the Fourteenth

                                   6   Amendment, respectively, and brought against Pelosi alone—she has also again failed to meet the

                                   7   state action requirement. In an attempt to clear this bar, the FAC newly alleges Pelosi acted “in

                                   8   concert” with the DCFS to remove Feng’s children from her care, and thus a sufficient “nexus”

                                   9   exists between Pelosi’s conduct and the government’s so as to render him a de facto state actor. As

                                  10   discussed above, however, the basis for this case is an allegedly fraudulent real estate transaction,

                                  11   not the custody of Feng’s children. The DCFS is notably not named as a defendant here. It is,

                                  12   however, named in many other cases Feng has filed in this District. Feng seems to be raising facts
Northern District of California
 United States District Court




                                  13   about her children in the present case for the purpose of clearing the state action bar. If she does

                                  14   not actually intend to litigate the child custody issues here, her tactic is clearly improper; if she

                                  15   does, then those claims would need to be related to one of her many ongoing child custody cases.

                                  16   In either situation, as Feng has not alleged Pelosi acted in concert with the state with respect to the

                                  17   real estate transaction, she has not met the state action requirement.

                                  18          Finally, Feng has failed to state a claim under any of her causes of action. First, a 42

                                  19   U.S.C. § 1983 claim cannot be alleged without also alleging an underlying constitutional violation,

                                  20   which Feng has not done. “Conspiracy” alone is not a § 1983 claim. Second, the sole basis for

                                  21   Feng’s Fourteenth Amendment claim seems to be the removal of her children by the DCFS—but

                                  22   again, as discussed above, this case is not the proper forum for those allegations. If she pursued

                                  23   those allegations here, she would run into preemption issues, rendering her claim implausible.

                                  24   Third, Feng has not alleged any new facts as to her racketeering claim. She also again fails to

                                  25   specify which subsection of 18 U.S.C. § 1962 was allegedly violated. Fourth, her conspiracy claim

                                  26   is similarly vague. To the extent she seeks to bring it under 42 U.S.C. § 1983, it fails for the

                                  27   reasons described above; to the extent it arises under 18 U.S.C. § 1962(d), i.e. as a racketeering

                                  28                                                                ORDER DISMISSING FIRST AMENDED COMPLAINT
                                                                                                                   CASE NO. 19-cv-07541-RS
                                                                                           3
                                           Case 3:19-cv-07541-RS Document 90 Filed 03/30/20 Page 4 of 4




                                   1   conspiracy, it cannot stand because Feng has not plausibly alleged racketeering. Fifth, Feng has

                                   2   not alleged any new facts with respect to Bank of America’s alleged negligence. Thus, that claim

                                   3   must fail for the same reasons articulated in the order dismissing her prior complaint.2

                                   4          For the reasons set forth above, the FAC is dismissed. Feng’s renewed request to record a

                                   5   notice of lis pendens is denied, as her underlying claims have been dismissed. Furthermore, Feng

                                   6   will not be given leave to amend, because it appears allowing her to do so would be futile. In

                                   7   particular, Feng was given the opportunity to file a FAC in case she could allege facts

                                   8   demonstrating she had standing. She failed to allege any new facts with respect to standing and

                                   9   instead claimed to be bringing a derivative suit. However, the allegations in the FAC demonstrate,

                                  10   if anything, Feng RE wants to sue on its own behalf, rendering her “derivate suit” unnecessary.

                                  11   Therefore, Pelosi, Rodriguez, Garlock, Martin, Greenlake, and Bank of America are dismissed.

                                  12          The case cannot, however, be dismissed it in its entirety, because defendant David Lonich
Northern District of California
 United States District Court




                                  13   has not yet answered the complaint. It is not clear he was properly served or has otherwise

                                  14   received the complaint. In particular, it seems a “Mrs. Lonich” was served at a residential address,

                                  15   but Feng states, on information and belief, Lonich is incarcerated. See ECF No. 58 n.1. If Feng

                                  16   wishes to pursue her claims against Lonich, she should cause the FAC to be served upon him—at

                                  17   the correctional facility where he is housed, not at his prior residence—within 21 days of the date

                                  18   of this order, and file proof of service. Otherwise, the action will be dismissed in its entirety.

                                  19

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: March 30, 2020

                                  23                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  24                                                     United States District Judge
                                  25
                                       2
                                  26    Bank of America’s request for judicial notice, see ECF No. 81-1, is granted. The exhibits of
                                       which Bank of America requests judicial notice be taken are identical to exhibits noticed in the
                                  27   order granting the prior motions to dismiss, see ECF No. 58, at 6–7.

                                  28                                                                ORDER DISMISSING FIRST AMENDED COMPLAINT
                                                                                                                   CASE NO. 19-cv-07541-RS
                                                                                          4
